DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (USPGPUB 20190305020).
Regarding claims 1, 19 and 20, Liu et al teach (Figs. 1-9) An image sensor device, comprising: a first digital pixel including a first photo detector (716) and first memory cells (first memory bank) configured to store a first digital signal corresponding to a first output from the first photo detector; and a second digital pixel including a second photo detector (another pixel element in 806) and second memory cells ( second memory bank) configured to store a second digital signal corresponding to a second output from the second photo detector, wherein the second digital pixel is adjacent to one side of the first digital pixel along a first direction, wherein the first memory cells and the second memory cells are connected with a plurality of bit lines (see figure 8E for connections between memory banks and 88x), wherein the first memory cells are connected with a first word line and a third word line (first and third data line from the top left seen in figure 8E), wherein the second memory cells are connected with a second word line and a fourth word line (second and fourth data line on the bottom), wherein the second word line is between the first and third word lines, and wherein the third word line is between the second and fourth word lines.
Regarding claim 2, Liu et al teach (Figs. 1-9) the first word line is electrically connected with a first word line contact (where the word lines make contact with the memories) and the third word line is electrically connected with a third word line contact, wherein the first and third word line contacts are on one side of the first memory cells (lower portion of first memory bank), and wherein the second word line is electrically connected with a second word line contact and the fourth word line is electrically connected with a fourth word line contact, wherein the second and fourth word line contacts are on one side of the second memory cells (upper portion of second memory portion), which is opposite the one side of the first memory cells.
Regarding claim 3, Liu et al teach each of a first distance between the first and third word line contacts and a second distance between the second and fourth word line contacts is greater than each of a distance between the first and second word lines, a distance between the second and third word lines, and a distance between the third and fourth word lines.
Regarding claim 4, Liu et al teach a third digital pixel including a third photo detector and third memory cells configured to store a third digital signal corresponding to a third output from the third photo detector, the third digital pixel (in y-axis to the first digital pixel) being adjacent to one side of the first digital pixel along a second direction; and a fourth digital pixel including a fourth photo detector and fourth memory cells configured to store a fourth digital signal corresponding to a fourth output from the fourth photo detector, the fourth digital pixel (in the y-axis of second pixel) being adjacent to one side of the second digital pixel along the second direction, wherein the third memory cells and the fourth memory cells are connected with the plurality of bit lines (connections between 808 and 822), wherein the third memory cells are connected with a fifth word line and a seventh word line (5th and 7th data line 808 and 860/862), and the fourth memory cells are connected with a sixth word line and an eighth word line, and wherein the fifth word line is between the fourth and sixth word lines, the seventh word line is between the sixth and eighth word lines (6th and 8th), and the sixth word line is between the fifth and seventh word lines.
Regarding claim 5, Liu et al teach the fifth word line is electrically connected with a fifth word line contact and the seventh word line is electrically connected with a seventh word line contact, wherein the fifth and seventh word line contacts are on one side of the third memory cells, and wherein the sixth word line is electrically connected with a sixth word line contact and an eighth word line is electrically connected with an eighth word line contact, wherein the sixth and eighth word line contacts are on one side of the fourth memory cells.
Regarding claim 8, Liu et al teach the first digital pixel further includes a counter (820) configured to provide a digital code to the plurality of bit lines (data lines between 808 and 822); a row driver (824) configured to output first and second photo detector control signals for controlling the first photo detector and the second photo detector and first and second memory control signals for controlling the first memory cells and the second memory cells; and a ramp generator (where Ramping signal is produced – Vref) configured to generate a ramp signal, wherein the first photo detector is configured to output the first output in response to the first photo detector control signal, and wherein the second photo detector is configured to output the second output in response to the second photo detector control signal.
Regarding claim 11, Liu et al teach a shared comparator (808a) configured to: compare the first output from the first photo detector and the ramp (Ramp) signal to output a first comparison signal; and compare the second output from the second photo detector and the ramp signal to output a second comparison signal.
Regarding claim 12, Liu et al teach the first photo detector includes a plurality of first photo diodes configured to detect a light of a first color incident from outside the image sensor, and wherein the second photo detector includes a plurality of second photo diodes configured to detect a light of a second color incident from the outside. That is, the pixel arrays can be overlaid with color filter as suggest by Liu.  
 Allowable Subject Matter
Claims 13-20 are allowed.
Claims 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, prior art of record does not teach a first shared dummy pattern area between a first side of the first area and a first side of the second area; a first dummy pattern area adjacent to a second side of the first area, which is opposite the first side of the first area; and a second dummy pattern area adjacent to a second side of the second area, which is opposite the first side of the second area, and wherein a first width of the first shared dummy pattern area in the first direction is smaller than two times a second width of the first dummy pattern area in the first direction or two times a third width of the second dummy pattern area in the second direction.
Regarding claim 21, prior art of record does not teach the second digital pixel is adjacent to the first digital pixel along a first direction, wherein dummy memory cells are disposed between the first and second memory cells, and wherein the dummy memory cells, the first memory cells, and the second memory cells are included in a single memory cell array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK